Dismissed and Memorandum Opinion filed November 12, 2004








Dismissed and Memorandum Opinion filed November 12,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00020-CV
____________
 
GRACIANO
SOTO RAMIREZ and
CLEOFAS
GONZALES CARDONA and MARIA GUADALUPE
REVELES
PIEDRA DE LA LUZ REVELES PIEDRA and
JUAN
MANUEL REVELES PIEDRA and
MARIA
GUADALUPE VAQUERA PERALES a/n/f
GUARDIAN
MINORS LAURA MARIBEL SOTO VAQUERA, ET AL., Appellants
 
V.
 
BRUCE
L. JAMISON, ET AL., Appellees
 

 
On
Appeal from the 80th District Court
Harris
County, Texas
Trial
Court Cause No. 01-46958
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed December 11,
2002.  On July 10, 2004, this court
granted appellees= motion to abate, and we issued an order, abating the appeal
until final resolution of the underlying enforcement action.




On November 8, 2004, appellants filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  We lift the abatement, reinstate the case on
the docket, and grant appellants= 
motion to dismiss.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 12, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.